DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant’s amendments to the claims, filed June 17, 2022, are acknowledged. Claims 1, 5, 8, and 11 are amended. No new matter has been added. Claims 13-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, Group II, directed to a method, there being no allowable generic or linking claim. Election was timely made without traverse in the response filed February 3, 2022. 
Claims 1-20 are pending, with claims 1-12 currently being considered in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8, and dependent claims thereof, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 8, the claim recites the limitation “wherein a coercivity of the composite permanent magnet is 20% improved relative to a coercivity of a composite permanent magnet with a non-coated magnetically soft phase”. This limitation causes the claim to be indefinite because the properties, structure, and coercivity are unknown for the ‘composite permanent magnet with a non-coated magnetically soft phase. It is unclear what coercivity values read on the claimed composite permanent magnet of Claim 8. Further, it is unclear if the claim intends to recite wherein in the compared composite permanent magnet has non-coated magnetically soft ‘layer’, or the currently cited “magnetically soft phase”, as a magnetically soft phase is not a currently claimed feature of the claimed composite permanent magnet.
Regarding Claim 8, the claim recites the limitation "the magnetically-hard layer" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets the magnetically-hard layer to be the first magnetically-hard layer.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koike (US 5,795,663 A).
Regarding Claim 1, Koike discloses a composite permanent magnet (see Fig. 4 and Fig. 9) comprising: 
a plurality of first layers formed from a magnetically-hard material (see Fig. 4, hard magnetic layers 33; see Fig. 9, hard magnetic layer 17); and
a plurality of second layers formed from a magnetically-soft material (see Fig. 4, soft magnetic layers 35; see Fig. 9, soft magnetic layers 19), and
wherein each of the second layers is interleaved between two different first layers and each of the first layers is formed from magnetically-hard particles (see Fig. 4, repeated and alternating layers of magnetically soft and magnetically hard layers; see Fig. 9 and Col. 3, lines 17-22 wherein layers 16-19 are repeatedly built on substrate 15). One of ordinary skill in the art would appreciate that the hard magnetic material has been formed from magnetically-hard particles (see also Col. 4, lines 42-43).
Koike further discloses: 
wherein each second layer of the plurality of second layers includes a nonmagnetic outer coating layer such that each side of the second layer includes the outer coating layer between the magnetically-soft material and an adjacent first layer of the plurality of first layers (see Fig. 4, nonmagnetic layers 34, hard magnetic layers 33, and soft magnetic layer 35; see Col. 8, lines 38-50; see Fig. 9 and Col. 3, lines 17-22 wherein layers 16-19 are repeatedly built on substrate 15). 
One of ordinary skill in the art would appreciate that the nonmagnetic layer (layers 33 in Fig. 4, and layers 16 and 18 in Fig. 9) reads on an outer coating layer of the magnetically-soft (second) layer such the coating layer is between adjacent magnetically soft and magnetically hard layers.
Regarding the limitation “formed from a compacted powder of magnetically-hard particles”, this is a product-by-process limitation. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.
	
Regarding Claim 4, Koike discloses wherein the plurality of second layers are formed from at least one of Fe, Co, FeCo, Ni, or combinations thereof (see Col. 8, line 53; see Fig. 9 and Col. 3, lines 20-21; see Col. 4, lines 35-38).

Regarding Claim 6, Koike discloses wherein the second layers are formed from a monolithic sheet material (see Fig. 4 and Fig. 9; see Col. 4, lines 57-59; one of ordinary skill in the art would appreciate the laminated layers to read on monolithic sheet material).
Further, regarding the limitation “formed from a monolithic sheet material”, this is a product-by-process limitation. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.

	Regarding Claim 7, Koike discloses wherein a combination of the first layers and the second layers forms an anisotropic internal structure (see Fig. 4 and Fig. 9). One of ordinary skill in the art would appreciate this structure to be anisotropic (i.e., one which does not comprise the same properties in all directions).

Regarding Claim 8, Koike discloses a composite permanent magnet (see Fig. 4 and Fig. 9) comprising: 
a first magnetically-hard layer formed from a compacted powder, a magnetically-soft layer applied over the first magnetically-hard layer, and a second magnetically-hard layer formed over the magnetically soft layer (see Fig. 4, hard magnetic layers 33 and soft magnetic layers 35; see Fig. 9, hard magnetic layer 17 and soft magnetic layer 19; see Col. 3, lines 17-22 wherein layers 16-19 are repeatedly built on substrate 15), and wherein 
each magnetically soft layer has a nonmagnetic outer coating on either side of the magnetically soft layer such that the nonmagnetic outer coating is between the magnetically soft layer and an adjacent magnetically hard layer (see Fig. 4, nonmagnetic layers 34, hard magnetic layers 33, and soft magnetic layer 35; see Col. 8, lines 38-50; see Fig. 9, nonmagnetic layers 16 and 18, and Col. 3, lines 17-22 wherein layers 16-19 are repeatedly built on substrate 15). 
One of ordinary skill in the art would appreciate that the nonmagnetic layer (layers 33 in Fig. 4, and layers 16 and 18 in Fig. 9) reads on an outer coating layer of the magnetically-soft layer such the coating layer is between adjacent magnetically soft layers and the first and second magnetically hard layers.
Regarding the limitation “formed from a compacted powder material”, this is a product-by-process limitation. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.
Koike further discloses wherein a combination of the first magnetically-hard layer, magnetically soft layer, and the second magnetically hard layer defines an anisotropic layered internal structure within the composite permanent magnet (see Fig. 4 and Fig. 9). One of ordinary skill in the art would appreciate this structure to be anisotropic (i.e., one which does not comprise the same properties in all directions).
Koike also discloses wherein a coercivity of the composite permanent magnet is 20% improved relative to a coercivity of a composite permanent magnet with a non-coated magnetically soft phase (see Fig. 4 and Fig. 9 wherein the above structure is the same as claimed). When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 10, Koike discloses wherein the plurality of second layers are formed from at least one of Fe, Co, FeCo, Ni, or combinations thereof (see Col. 8, line 53; see Fig. 9 and Col. 3, lines 20-21; see Col. 4, lines 35-38).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (previously cited, US 20170243680 A1) in view of Koike (US 5,795,663 A).
Regarding Claim 1, Wang discloses a composite permanent magnet (see Abstract) comprising: 
a plurality of first layers formed from a magnetically-hard material (see Abstract; see Fig. 1, hard magnetic layer 16); and 
a plurality of second layers formed from a magnetically-soft material (see Abstract; see para. [0029]; see Fig. 1, soft magnetic layer 18), 
wherein each of the second layers is interleaved between two different first layers and each of the first layers is formed from a compacted powder of magnetically-hard particles (see para. [0004]; see para. [0028]). 
Regarding the limitation “formed from a compacted powder”, this is a product-by-process limitation. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.
	Wang does not disclose wherein each second layer of the plurality of second layers includes a nonmagnetic outer coating layer such that each side of the second layer includes the outer coating layer between the magnetically-soft material and an adjacent first layer of the plurality of first layers.
	Koike discloses a magnetic multilayer component wherein a nonmagnetic layer is provided between hard and soft magnetic layers (see Fig. 4, nonmagnetic layers 34, hard magnetic layers 33, and soft magnetic layer 35; see Fig. 9 and Col. 3, lines 17-22 wherein layers 16-19 are repeatedly built on substrate 15) in order to produce a high magnetoresistive effect (see Col. 8, lines 38-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included a nonmagnetic outer coating layer such that each side of the second layer includes the outer coating layer between the magnetically-soft material and an adjacent first layer of the plurality of first layers, as taught by Koike, for the invention disclosed by Wang. One would be motivated to do this in order to produce a composite magnetic with a high magnetoresistive effect, and therefore one capable of being used as a highly sensitive sensor for a magnetic recording medium (see Col. 2, lines 1-4; Col. 4, lines 15-34).

	Regarding Claim 2, Wang discloses wherein both the plurality of first layers and the plurality of second layers have a crystallographic texture (see para. [0035]).

Regarding Claim 4, Wang discloses wherein the plurality of second layers are formed from at least one of Fe, Co, FeCo, Ni, or combinations thereof (see para. [0025]).

Regarding Claim 6, Wang discloses wherein the second layers are formed from a monolithic sheet material (see Fig. 1, layers 18 result in a monolithic sheet material). Further, regarding the limitation “formed from a monolithic sheet material”, this is a product-by-process limitation. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.

Regarding Claim 7, Wang in view of Koike discloses the claimed structure of hard magnetic layers and soft magnetic layers (see Claim 1 above). Additionally, the composite magnet of Wang is a permanent magnet (see Abstract) and the soft and hard magnet layers are exchange-coupled (see para. [0035]-[0036]). 
One of ordinary skill in the art would appreciate that Wang discloses a magnet with an internal anisotropy, and it be obvious to one of ordinary skill in the art that the combination of the first layers and the second layers of Wang form the claimed anisotropic internal structure. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 8, Wang discloses a composite permanent magnet (see Abstract) comprising: 
a first magnetically-hard layer formed from a compacted powder material (see Abstract; see Fig. 1, hard magnetic layer 16 near substrate 12); 
a magnetically-soft layer applied over the first magnetically-hard layer (see Fig. 1, soft magnetic layer 18 applied on layer 16 near substrate 12; see para. [0029] wherein layer 18 is soft magnetic layer); and 
a second magnetically-hard layer formed over the magnetically-soft layer (see Fig. 1, hard magnetic layer 16 applied over soft magnetic layer 18 nearest substrate 12). 
Regarding the limitation “formed from a compacted powder”, this is a product-by-process limitation. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.
Wang further discloses wherein the composite magnet is permanent magnet (see Abstract of Wang) and wherein the soft and hard magnet layers are exchange-coupled (see para. [0035]-[0036] of Wang). Therefore, one of ordinary skill in the art would appreciate that the invention of Wang discloses a magnet with an internal anisotropy. Additionally, the claimed structure comprising the combination of the magnetically-hard layer, magnetically-soft layer, and second magnetically-hard layer is disclosed by Wang. It would be obvious to one of ordinary skill in the art that the combination of the magnetically hard and magnetically soft layers of Wang defines the claimed anisotropic layered internal structure within the composite permanent magnet. 
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Wang does not disclose wherein each second layer of the plurality of second layers includes a nonmagnetic outer coating layer such that each side of the second layer includes the outer coating layer between the magnetically-soft material and an adjacent first layer of the plurality of first layers.
Wang therefore, does not disclose wherein a coercivity of the composite permanent magnet is 20% improved relative to a coercivity of a composite permanent magnet with a non-coated magnetically soft phase.
	Koike discloses a magnetic multilayer component wherein a nonmagnetic layer is provided between hard and soft magnetic layers (see Fig. 4, nonmagnetic layers 34, hard magnetic layers 33, and soft magnetic layer 35; see Fig. 9 and Col. 3, lines 17-22 wherein layers 16-19 are repeatedly built on substrate 15) in order to produce a high magnetoresistive effect (see Col. 8, lines 38-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included a nonmagnetic outer coating layer such that each side of the second layer includes the outer coating layer between the magnetically-soft material and an adjacent first layer of the plurality of first layers, as taught by Koike, for the invention disclosed by Wang. One would be motivated to do this in order to produce a composite magnetic with a high magnetoresistive effect, and therefore one capable of being used as a highly sensitive sensor for a magnetic recording medium (see Col. 2, lines 1-4; Col. 4, lines 15-34).
Wang in view of Koike disclose the claimed structure of the composite permanent. It would be obvious to one of ordinary skill in the art that Wang in view of Koike therefore comprise a coercivity of the composite permanent magnet is 20% improved relative to a coercivity of a composite permanent magnet with a non-coated magnetically soft phase. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 10, Wang discloses wherein the magnetically-soft layer is at least partially formed from Fe, Co, FeCo, Ni, or combinations thereof (see para. [0025]).

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Koike, as applied to Claims 1 and 8 above, respectively, in further view of Nakatani (previously cited, US 5998040 A) and Johnson (previously cited, US 20140002220 A1).
Regarding Claim 5, Wang in view of Koike disclose wherein the plurality of first layers includes a first magnetically-hard layer disposed at a first portion of the composite permanent magnet and a second magnetically-hard layer disposed at a second portion of the composite permanent magnet (see Fig. 1 wherein a magnetically-hard layer 16 is at a bottom portion of the stack (near substrate 12) and a second magnetically-hard layer 16 is at a top portion of the stack (near surface); see also Fig. 4 and 9 of Koike).  
Wang in view of Koike do not expressly disclose wherein the first and second magnetically-hard layers may be different materials, such that the layers provide distinct electromagnetic properties with respect to each other. 
Nakatani discloses a similar invention wherein layers of the same type but of different compositions are used to provide layers of varying coercive force and anisotropy field (see Fig. 1; see Col. 2, lines 39-43). One of ordinary skill in the art would appreciate that the configuration of Nakatani be applicable to other magnets, such as permanent magnet configurations. 
Johnson also discloses a similar invention wherein the magnetic hard layer may comprise a combination of permanent magnet compositions (see para. [0027]).
It would have been obvious to have included for layers of the same type, differently compositioned layers, such as in the formation taught by Nakatani, and to provided different compositional combinations of permanent magnet layers, as taught by Johnson, such that the first and second magnetically hard layers are different materials for the invention disclosed by Wang and Koike. One would be motivated to do this in order to tailor the coercive force and anisotropy field of the magnet (see teaching by Nakatani above). Additionally, it has been held to be within the general skill of a worker in the art to select a known material based on its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. One of ordinary skill in the art would appreciate that layers of two different compositions (two different materials) would provide distinct electromagnetic properties relative to each other.

Regarding Claim 11, Wang in view of Koike do not expressly disclose wherein the first and second magnetically-hard layers may be different materials, such that the layers provide distinct electromagnetic properties with respect to each other. 
Nakatani discloses a similar invention wherein layers of the same type but of different compositions are used to provide layers of varying coercive force and anisotropy field (see Fig. 1; see Col. 2, lines 39-43). One of ordinary skill in the art would appreciate that the configuration of Nakatani be applicable to other magnets, such as permanent magnet configurations. 
Johnson also discloses a similar invention wherein the magnetic hard layer may comprise a combination of permanent magnet compositions (see para. [0027]).
It would have been obvious to have included for layers of the same type, differently compositioned layers, such as in the formation taught by Nakatani, and to provided different compositional combinations of permanent magnet layers, as taught by Johnson, such that the first and second magnetically hard layers are different materials for the invention disclosed by Wang and Koike. One would be motivated to do this in order to tailor the coercive force and anisotropy field of the magnet (see teaching by Nakatani above). Additionally, it has been held to be within the general skill of a worker in the art to select a known material based on its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. One of ordinary skill in the art would appreciate that layers of two different compositions (two different materials) would provide distinct electromagnetic properties relative to each other.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Koike, as applied to Claim 8 above, in further view of Hamano (previously cited, US 6494968 B1).
Regarding Claim 12, Wang in view of Koike does not expressly disclose wherein the first magnetically-hard layer and the second magnetically-hard layer each include elongated particles at least partially shaped during hot deformation. However, the limitation “at least partially shaped during hot deformation” is a product-by-process limitation. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.
Further, Hamano discloses wherein elongated particles, such as flakes, are used in permanent magnets to produce a leafing effect which improves residual magnetic flux density and maximum energy product (see Col. 3, lines 15-21 and 25-30; see Col. 4, lines 30-41; one of ordinary skill in the art would appreciate that a flake or ellipse plate-shaped particle would read on the broadest most reasonable interpretation of elongated).
It would have been obvious to one of ordinary skill in the art to have further included elongated particles, as such as Hamano, for the invention disclosed by Wang and Koike, in order to further improve residual magnetic flux density and maximum energy product (see teaching above by Hamano). 

Claims 1-4, 6-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chiolerio (previously cited, US 20110102117 A1) in view of Koike (US 5,795,663 A).
Regarding Claim 1, Chiolerio discloses a composite permanent magnet (see Abstract) comprising: 
a plurality of first layers formed from a magnetically-hard material (see Abstract; see Fig. 4 and 5, hard magnetic particles 12 and layer 12, respectively); and 
a plurality of second layers formed from a magnetically-soft material (see Abstract; see Fig. 4 and 5, soft magnetic particles 14 and layer 14, respectively)), 
wherein each of the second layers is interleaved between two different first layers and each of the first layers is formed from a compacted powder of magnetically-hard particles (see para. [0030]; see para. [0032]). 
Regarding the limitation “formed from a compacted powder”, this is a product-by-process limitation. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.

Chiolerio does not disclose wherein each second layer of the plurality of second layers includes a nonmagnetic outer coating layer such that each side of the second layer includes the outer coating layer between the magnetically-soft material and an adjacent first layer of the plurality of first layers.
	Koike discloses a magnetic multilayer component wherein a nonmagnetic layer is provided between hard and soft magnetic layers (see Fig. 4, nonmagnetic layers 34, hard magnetic layers 33, and soft magnetic layer 35; see Fig. 9 and Col. 3, lines 17-22 wherein layers 16-19 are repeatedly built on substrate 15) in order to produce a high magnetoresistive effect (see Col. 8, lines 38-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included a nonmagnetic outer coating layer such that each side of the second layer includes the outer coating layer between the magnetically-soft material and an adjacent first layer of the plurality of first layers, as taught by Koike, for the invention disclosed by Chiolerio. One would be motivated to do this in order to produce a composite magnetic with a high magnetoresistive effect, and therefore one capable of being used as a highly sensitive sensor for a magnetic recording medium (see Col. 2, lines 1-4; Col. 4, lines 15-34).

Regarding Claim 2, Chiolerio does not expressly disclose wherein both the plurality of first layers and the plurality of second layers have a crystallographic texture; however, it would be obvious to one of ordinary skill in the art that the hard magnetic particles and soft magnetic particles, particularly those of NdFeB and Fe, Co and Ni compositions (see para. [0024] and [0038]), respectively, comprise a crystallographic texture as the particles are subjected to hot uniaxial pressing (see para. [0032]), and because it is not stated that the particles or layers are amorphous. Additionally, it is well-known in the art of permanent magnets that crystallographic texture helps to increase magnetic anisotropy.

Regarding Claim 3, Chiolerio discloses wherein the plurality of first layers are formed from at least one of NdFeB, SmCo5, MnBi, Sm-Fe-C, or combinations thereof (see para. [0024]).

Regarding Claim 4, Chiolerio discloses wherein the plurality of second layers are formed from at least one of Fe, Co, FeCo, Ni, or combinations thereof (see para. [0038]).

Regarding Claim 6, Chiolerio discloses wherein the second layers are formed from a monolithic sheet material (see Fig. 5, layers 12 result in a monolithic sheet material). Further, regarding the limitation “formed from a monolithic sheet material”, this is a product-by-process limitation. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.

Regarding Claim 7, Chiolerio discloses the claimed structure of hard magnetic layers and soft magnetic layers (see Claim 1), and wherein the composition is the same as the instant invention (see Claims 3 and 4). Additionally, the composite magnet of Chiolerio is permanent magnet (see Abstract), and one of ordinary skill in the art would appreciate that Chiolerio discloses a magnet with an internal anisotropy. It would be obvious to one of ordinary skill in the art that the combination of the first layers and the second layers of Chiolerio form the claimed anisotropic internal structure. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 8, Chiolerio discloses a composite permanent magnet comprising: 
a first magnetically-hard layer formed from a compacted powder material; a magnetically-soft layer applied over the first magnetically-hard layer; and a second magnetically-hard layer formed over the magnetically-soft layer (see Abstract; see Fig. 4 and 5, hard magnetic particles 12 and layer 12, respectively, below and above soft magnetic particles 14 and layer 14, respectively; see also para. [0030] and para. [0032]).
 Regarding the limitation “formed from a compacted powder”, this is a product-by-process limitation. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.
Chiolerio does not expressly disclose wherein a combination of the magnetically-hard layer, magnetically-soft layer, and second magnetically-hard layer defines an anisotropic layered internal structure within the composite permanent magnet; however, it would be obvious to one of ordinary skill in the art that the structure of Chiolerio result in the claimed anisotropic layered internal structure because the magnetically hard and soft layers are the same as claimed. Additionally, the composite magnet of Chiolerio is permanent magnet (see Abstract), and one of ordinary skill in the art would appreciate that Chiolerio discloses a magnet with an internal anisotropy. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Chiolerio does not disclose wherein each second layer of the plurality of second layers includes a nonmagnetic outer coating layer such that each side of the second layer includes the outer coating layer between the magnetically-soft material and an adjacent first layer of the plurality of first layers.
Chiolerio therefore, does not disclose wherein a coercivity of the composite permanent magnet is 20% improved relative to a coercivity of a composite permanent magnet with a non-coated magnetically soft phase.
	Koike discloses a magnetic multilayer component wherein a nonmagnetic layer is provided between hard and soft magnetic layers (see Fig. 4, nonmagnetic layers 34, hard magnetic layers 33, and soft magnetic layer 35; see Fig. 9 and Col. 3, lines 17-22 wherein layers 16-19 are repeatedly built on substrate 15) in order to produce a high magnetoresistive effect (see Col. 8, lines 38-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included a nonmagnetic outer coating layer such that each side of the second layer includes the outer coating layer between the magnetically-soft material and an adjacent first layer of the plurality of first layers, as taught by Koike, for the invention disclosed by Chiolerio. One would be motivated to do this in order to produce a composite magnetic with a high magnetoresistive effect, and therefore one capable of being used as a highly sensitive sensor for a magnetic recording medium (see Col. 2, lines 1-4; Col. 4, lines 15-34).
Chiolerio in view of Koike disclose the claimed structure of the composite permanent. It would be obvious to one of ordinary skill in the art that Chiolerio in view of Koike therefore comprise a coercivity of the composite permanent magnet is 20% improved relative to a coercivity of a composite permanent magnet with a non-coated magnetically soft phase. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 9, Chiolerio discloses wherein the first magnetically- hard layer and second magnetically-hard layer are at least partially formed from NdFeB, SmCo5, MnBi, Sm-Fe-C, or combinations thereof (see para. [0024]).

Regarding Claim 10, Chiolerio discloses wherein the magnetically-soft layer is at least partially formed from Fe, Co, FeCo, Ni, or combinations thereof (see para. [0038]).

Regarding Claim 12, Chiolerio does not expressly disclose wherein the first magnetically-hard layer and the second magnetically-hard layer each include elongated particles at least partially shaped during hot deformation. However, it would be obvious that the particles in the magnetically hard layers of Chiolerio also be elongated as claimed because the magnet of Chiolerio is subjected to hot uniaxial pressing (see para. [0038]; one of ordinary skill in the art would appreciate that hot uniaxial pressing would at least partially shape the particles to be elongated).

Claim 2 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Chiolerio and Koike, as applied to Claim 1 above, in further view of Wang (US 20170243680 A1).
Regarding Claim 2, Chiolerio does not expressly disclose wherein both the plurality of first layers and the plurality of second layers have a crystallographic texture; however, it would be obvious to one of ordinary skill in the art that the hard magnetic particles and soft magnetic particles, particularly those of NdFeB and Fe, Co and Ni compositions (see para. [0024] and [0038]), respectively, comprise a crystallographic texture as the particles are subjected to hot uniaxial pressing (see para. [0032]), and because it is not stated that the particles or layers are amorphous.
	Further, Wang teaches a similar invention wherein hard and soft magnetic layers are crystallographically textured in order to enhance exchange coupling (see para. [0035]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included hard and soft magnetic layers which have a crystallographic texture, as taught by Wang, for the invention disclosed by Chiolerio and Koike, in order to enhance exchange coupling. Additionally, it is well-known in the art of permanent magnets that crystallographic texture helps to increase magnetic anisotropy. 

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chiolerio and Koike, as applied to Claim 1 and Claim 8 above, respectively, in further view of Nakatani (previously cited, US 5998040 A) and Johnson (previously cited, US 20140002220 A1).
Regarding Claim 5, Chiolerio in view of Koike discloses wherein the plurality of first layers includes a first magnetically-hard layer disposed at a first portion of the composite permanent magnet and a second magnetically-hard layer disposed at a second portion of the composite permanent magnet (see Fig. 4 and 5 wherein a magnetically-hard layer 12 is at a bottom portion of the stack (near substrate 11) and a second magnetically-hard layer 12 is at a top portion of the stack (near surface); see also structure of Koike, Fig. 4 and Fig. 9).
Chiolerio in view of Koike do not expressly disclose wherein the first and second magnetically-hard layers may be different materials, such that the layers provide distinct electromagnetic properties with respect to each other. 
Nakatani discloses a similar invention wherein layers of the same type but of different compositions are used in order to provide layers of varying coercive force and anisotropy field (see Fig. 1; see Col. 2, lines 39-43). One of ordinary skill in the art would appreciate that the configuration of Nakatani be applicable to other magnets, such as permanent magnet configurations. 
Johnson also discloses a similar invention wherein the magnetic hard layer may comprise a combination of permanent magnet compositions (see para. [0027]).
It would have been obvious to have included for layers of the same type, differently compositioned layers, such as in the formation taught by Nakatani, and to provided different compositional combinations of permanent magnet layers, as taught by Johnson, such that the first and second magnetically hard layers are different materials for the invention disclosed by Chiolerio and Koike. One would be motivated to do this in order to tailor the coercive force and anisotropy field of the magnet (see teaching by Nakatani above). Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. One of ordinary skill in the art would appreciate that layers of two different compositions (two different materials) would provide distinct electromagnetic properties relative to each other.
Regarding Claim 11, Chiolerio in view of Koike do not expressly disclose wherein the first and second magnetically-hard layers may be different materials, such that the layers provide distinct electromagnetic properties with respect to each other. 
Nakatani discloses a similar invention wherein layers of the same type but of different compositions are used in order to provide layers of varying coercive force and anisotropy field (see Fig. 1; see Col. 2, lines 39-43). One of ordinary skill in the art would appreciate that the configuration of Nakatani be applicable to other magnets, such as permanent magnet configurations. 
Johnson also discloses a similar invention wherein the magnetic hard layer may comprise a combination of permanent magnet compositions (see para. [0027]).
It would have been obvious to have included for layers of the same type, differently compositioned layers, such as in the formation taught by Nakatani, and to provided different compositional combinations of permanent magnet layers, as taught by Johnson, such that the first and second magnetically hard layers are different materials for the invention disclosed by Chiolerio and Koike. One would be motivated to do this in order to tailor the coercive force and anisotropy field of the magnet (see teaching by Nakatani above). Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. One of ordinary skill in the art would appreciate that layers of two different compositions (two different materials) would provide distinct electromagnetic properties relative to each other.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chiolerio in view of Koike, as applied to Claim 8 above, in further view of Hamano (previously cited, US 6494968 B1).
Regarding Claim 12, Chiolerio in view of Koike do not expressly disclose wherein the first magnetically-hard layer and the second magnetically-hard layer each include elongated particles at least partially shaped during hot deformation. However, it would be obvious that the particles in the magnetically hard layers of Chiolerio also be elongated as claimed because the magnet of Chiolerio is subjected to hot uniaxial pressing (see para. [0038]; one of ordinary skill in the art would appreciate that hot uniaxial pressing would at least partially shape the particles to be elongated). 
Additionally, the limitation “at least partially shaped during hot deformation” is a product-by-process limitation. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.
Further, Hamano discloses wherein elongated particles, such as flakes, are used in permanent magnets to produce a leafing effect which improves residual magnetic flux density and maximum energy product (see Col. 3, lines 15-21 and 25-30; see Col. 4, lines 30-41; one of ordinary skill in the art would appreciate that a flake or ellipse plate-shaped particle would read on the broadest most reasonable interpretation of elongated).
It would have been obvious to one of ordinary skill in the art to have further included elongated particles, as such as Hamano, for the invention disclosed by Chiolerio and Koike, in order to further improve residual magnetic flux density and maximum energy product (see teaching above by Hamano). 

Response to Arguments
Applicant’s arguments, filed June 17, 2022, with respect to Claim 1, and dependent claims thereof, rejected under 35 U.S.C. 102(a)(1) over Wang, and also rejected under 35 U.S.C. 102(a)(1) over Chiolerio, have been fully considered and are persuasive in view of Applicant’s amendments to the claims requiring a nonmagnetic outside coating.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made (35 U.S.C. 102(a)(1)) in view of Koike, and also (35 U.S.C. 103) over Wang in view of Koike, and over Chiolerio in view of Koike, as detailed above.

Applicant’s arguments, filed June 17, 2022, with respect to Claim 8, and dependent claims thereof, rejected under 35 U.S.C. 103 over Wang, and also over Chiolerio, have been fully considered and are persuasive in view of Applicant’s amendments to the claims requiring a nonmagnetic outside coating.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made (35 U.S.C. 102(a)(1)) in view of Koike, and also (35 U.S.C. 103) over Wang in view of Koike, and over Chiolerio in view of Koike, as detailed above.

Applicant’s arguments directed to Wang and Chiolerio not comprising the non-magnetic outer coating are deemed moot in view of the new grounds of rejection.

Additionally, Applicant’s arguments that Chiolerio teaches away from a non-magnetic outer coating are not found persuasive.
Specifically, Applicant argues that Chiolerio’s use of ligand coatings to bond the layers together teaches away from a non-magnetic coating. 
This argument is not found persuasive.
One of ordinary skill in the art would appreciate that the ligand, or ligand coating, would firstly be non-magnetic, and secondly, could be applied in a similar manner for a non-magnetic coating (e.g., copper layer).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428. The examiner can normally be reached Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/             Examiner, Art Unit 1735   
                                                                                                                                                                                        /KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735